COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                                 NO. 02-16-00019-CV


Cherie Allen                             §    From the 236th District Court

                                         §    of Tarrant County (236-282171-15)
v.
                                         §    March 3, 2016

City of Fort Worth and Tarrant           §    Opinion by Justice Sudderth
County District Clerk's Office


                                   JUDGMENT

This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want

of jurisdiction.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By _/s/ Bonnie Sudderth________________
                                         Justice Bonnie Sudderth